


Exhibit 10.56

 

June 29, 2008

 

Clarient Pathology Services, Inc.

31 Columbia

Aliso Viejo, CA  92656

 

Ladies and Gentlemen:

 

The undersigned, Kenneth B. Bloom, M.D., together with his spouse, Sherry Lynn
Bloom (collectively, “Bloom”), as sole shareholder of Clarient Pathology
Services, Inc. (the “P.C.”), hereby agrees with Clarient, Inc., a Delaware
corporation (“Clarient”), as follows:

 

1.                                       Bloom acknowledges that he is the owner
of 100 shares of no par common stock, of the P.C. (the “Shares”).  Bloom agrees
that he will not transfer, assign, pledge or hypothecate in any way the Shares,
except in accordance with the terms of this letter.

 

2.                                       For good and adequate consideration,
the receipt and sufficiency of which Bloom hereby acknowledges, Bloom hereby
agrees irrevocably and unconditionally that at the option of Clarient (the
“Option”), he shall transfer to Clarient or its designee all, but not less than
all, of the Shares by delivery of such Shares, together with necessary stock
powers in blank, against payment in cash in an amount equal to $1.00 per share. 
Bloom agrees that the Option shall be exercised in a manner such that the
ownership of the Shares will not violate any applicable laws or regulations. 
Clarient shall give Bloom written notice of the transfer of the Shares upon the
exercise of the Option.  To effectuate this provision, Clarient shall hold the
Shares in escrow, along with executed stock powers in blank.

 

3.                                       Clarient hereby agrees to indemnify
Bloom and to hold him harmless from and against any loss, damage, cost or
expense (including, but not limited to, reasonable attorneys’ fees), suffered or
incurred by Bloom, arising out of any claim solely relating to his position as a
shareholder, director, and officer of the P.C. (and not alleging negligence,
wrongful act of willful misconduct on the part of Bloom), of which Bloom
promptly notifies Clarient in writing.  Clarient shall have the right to assume
the defense of any such indemnified claim and Bloom shall not settle any such
claim without Clarient’s prior written consent.

 

4.                                       The Option shall be binding upon Bloom
and his respective heirs, executors, and administrators, and upon any assignee
or transferee of Shares, by Operation of law or otherwise.

 

5.                                       Nothing contained herein shall be
deemed to give to Clarient a present ownership interest in the Shares.

 

--------------------------------------------------------------------------------


 

6.                                       The Shares will bear an appropriate
legend stating that the Shares are subject to the terms and conditions set forth
in this letter substantially in the following form, as well as any legend
required by appropriate Blue Sky officials:

 

“The securities represented by this certificate (i) are subject to the
restrictions on transfer contained in a letter agreement dated June 28, 2008,
between Clarient and the holder of this certificate (a copy of which is
available without charge) and (ii) have not been registered under the Securities
Act of 1933 or applicable state securities laws and may not be transferred, sold
or otherwise disposed of in the absence of an effective registration statement
with respect to the securities evidenced by this certificate.”

 

7.                                       The P.C.’s records and stock ledger
shall contain a stop transfer instruction reflecting this letter agreement.

 

If the foregoing accurately sets forth the agreement between us, kindly execute
the enclosed counterpart of this letter in the space indicated below for such
purpose and return such signed counterpart to the undersigned, whereupon this
letter shall become a binding agreement between us.

 

 

Very truly yours,

 

 

 

/s/ Kenneth J. Bloom, M.D.

 

 

 

Kenneth J. Bloom

 

 

 

/s/ Sherry Lynn Bloom

 

 

 

Sherry Lynn Bloom

 

Agreed and Accepted:

 

Clarient, Inc.

 

By:

/s/ Michael J. Pellini

 

 

 

 

Name:

Michael J. Pellini, M.D.

 

 

 

 

Title:

President and Chief Operating Officer

 

 

--------------------------------------------------------------------------------
